Citation Nr: 9918045	
Decision Date: 06/30/99    Archive Date: 07/07/99

DOCKET NO.  96-32 161	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Schechter, Associate Counsel



INTRODUCTION

The veteran served on active duty from July 1943 to November 
1945.

The appeal arises from the March 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania, denying service connection for 
the cause of the veteran's death. 


REMAND

Service medical records reflect that the veteran was 
evaluated for macroscopic hematuria and sharp, knife-like, 
non-radiating, left anterior lumbar pain.  Following an 
August 1945 cystoscopy, the diagnosis was left ureter 
stricture, moderate, cause undetermined.  A September 1945 
cystoscopic examination revealed ureteral stricture on the 
right characterized by the examiner as severe, with mild 
hydronephrosis and mild hydroureter on the right secondary to 
the stricture.  However, upon re-evaluation and passing of a 
#10 ureteral catheter up the right ureter without difficulty 
later that month, the right urinary tract was re-
characterized as within normal limits.  An October 1945 
examination revealed some granular casts and continued red 
blood cells in the urine; the examiner assessed possible 
nephritis.  Multiple urinalyses in service variously revealed 
many granular casts, occasional hyaline casts, occasional 
epithelial cells, and amorphous phosphates.  The veteran was 
discharged from service due to disability, including "other 
diseases of the genito-urinary tract," manifested by 
intermittent microscopic and macroscopic hematuria and 
occasional granular cast and one episode of renal colic 
without evidence of calculus.

Urological examinations in service and in the years shortly 
after service, including retrograde pyelograms and 
cystoscopies, revealed a probable defect of the uretero-
pelvic juncture on the right, and a normal left pyelogram.

The veteran was also treated in service and post service for 
low back pain.  The back pain was attributed to repeated 
strains from heavy manual labor.  Symptoms included limited 
back bending and muscle spasm, with the condition aggravated 
by bending, lifting, exercise, and standing.  A lumbarization 
of both transverse processes of L5 was noted to be 
congenital.  

Service medical records and medical records within the first 
post-service year included no findings of cardiovascular 
disease, diabetes, or bladder cancer.   

By a December 1945 rating decision the veteran was service 
connected for a kidney condition characterized as 
intermittent hematuria with occasional granular casts.  

The veteran was treated in October 1949 by W.C. Masonheimer, 
M.D., for loin pain and a high fever, and was transferred for 
private hospitalization in November 1949 for diagnosed 
hydronephrosis, varicosity of the bladder, pyelonephritis and 
prostatitis.  He was treated with Penicillin.  

More recent medical treatments included placement of a 
defibrillator, a coronary artery bypass graft in April 1992, 
and private aneurysm surgery in November 1992.  

The veteran underwent transurethral resection of the bladder 
in July 1993, for papillary transitional cell carcinoma of 
the bladder diagnosed in July 1993.  The veteran was treated 
for recurrent bladder cell carcinoma thereafter.  

The veteran was privately treated thereafter for obstruction 
of the right kidney.  The condition was characterized as 
hydroureteronephrosis with obstruction of the right ureter at 
the level of the iliac vessels due to metastatic bladder 
carcinoma.  Treatment included placement of a ureteral stent.

During his lifetime, the veteran was service connected for 
lumbosacral strain at L5-S1 with intervertebral disc 
syndrome, rated 40 percent disabling effective from December 
9, 1980; and intermittent hematuria, rated 10 percent 
disabling effective from November 7, 1945.  At the time of 
his death, the combined rating was 50 percent.  

The veteran's death certificate reveals that the veteran was 
born on November [redacted], 1922, died on November [redacted], 
1995, and was therefore 73 years of age at death.  The immediate 
cause of death was listed as metastatic bladder cancer, due to or 
as a consequence of cancer of the bladder.  An autopsy was not 
performed.  

In letters in February 1996, March 1996, and July 1996, 
following the veteran's death, A. E. Fetzer, M.D., a private 
urologist treating the veteran since January 1995, provided 
opinions regarding the veteran's terminal conditions and 
death.  The physician noted that the veteran had a prior 
history of bilateral kidney stones, and noted that the 
veteran had been evaluated by Dr. Wasko in January 1995 for 
obstruction of the right kidney, with a finding of a 
stricture of the right ureter at the level of the iliac 
vessels but without evidence of ureteral tumor or calculus 
found by that physician.  Dr. Fetzer noted that the veteran 
had in 1995 undergone two urethroscopies for evaluation of 
obstruction of the right ureter, with placement of a ureteral 
stent to preserve right ureteral drainage, and multiple 
replacements of that stent thereafter.  The veteran was 
diagnosed with recurrent transitional cell carcinoma of the 
urinary bladder in July 1995.  While cystoprostatectomy and 
right nephrectomy had been scheduled for treatment of that 
cancer, they were not performed because extensive 
retroperitoneal lymph node metastatic disease was discovered.  
Dr. Fetzer assessed that the veteran suffered a terminal 
event of acute renal failure with anuria probably 
precipitating cardiac arrhythmia and death.  Dr. Fetzer noted 
that though there was metastatic bladder cancer, kidney 
failure was the proximate cause of the veteran's death by 
electrolyte imbalance and cardiac arrest.  Dr. Fetzer further 
commented that the metastatic cancer to the retroperitoneum 
had exacerbated the pre-existing partial obstruction of the 
right kidney.  

The appellant has contended that the veteran was service 
connected for hydronephrosis, a condition related to the 
kidneys, and that kidney failure was the cause of death.  She 
has also contended that the veteran suffered injury to 
multiple organs while unloading caro in service in 1944, 
including damage to the kidney and bladder.  She asserts that 
his bladder cancer was a manifestation of that earlier 
injury.  In a February 1999 Informal Hearing Presentation, 
the appellant's representative contended that the veteran was 
service connected for a kidney condition, which assessed by 
Dr. Fetzer, a treating physician, had contributed 
substantially and materially to the cause of death.

Service connection may be granted for disorders incurred in 
or aggravated by service.  38 U.S.C.A. § 1110 (West 1991).  
To establish service connection for the cause of the 
veteran's death, the evidence must show that some disability 
incurred in service or aggravated by service either caused or 
contributed substantially or materially to the cause of 
death, or was of such severity as to have had a material 
influence in accelerating death.  38 U.S.C.A. §§ 1310, 1312 
(West 1991); 38 C.F.R. § 3.312 (1998).  A malignant tumor may 
be presumed to be of service onset if manifested to a 
compensable degree within one year of service discharge.  
38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

In this, and in other cases, only independent medical 
evidence may be considered to support Board findings. If the 
medical evidence of record is insufficient, or, in the 
opinion of the Board, of doubtful weight or credibility, the 
Board is always free to supplement the record by seeking an 
advisory opinion, ordering a medical examination or citing 
recognized medical treatises in its decisions that clearly 
support its ultimate conclusions. However, it is not free to 
substitute its own judgment for that of such an expert. See 
Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).

Moreover, it remains the duty of the Board as the fact finder 
to determine credibility of the testimony and other lay 
evidence. See Culver v. Derwinski, 3 Vet. App. 292, 297 
(1992). Lay persons are not competent to render testimony 
concerning medical causation. See Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993).

The Board has the duty to assess the credibility and weight 
to be given the evidence. Wilson v. Derwinski, 2 Vet. App. 
614, 618 (1992) (quoting Wood v. Derwinski, 1 Vet. App. 190, 
193 (1991), reconsideration denied per curiam, 1 Vet. App. 
406 (1991)).

Finally, the Court has held that the duty to assist an 
appellant in obtaining and developing available facts and 
evidence to support her claim includes many things including 
adequate medical opinion. This duty is neither optional nor 
discretionary. Littke v. Derwinski, 1 Vet. App. 90 (1990).

The fulfillment of the statutory duty to assist includes 
conducting a thorough and contemporaneous medical 
examination, one which takes into account the records of 
prior medical treatment, so that the evaluation of the 
claimed disability will be a fully informed one. This 
argument logically carries over into a comprehensive opinion 
in cases such as this when a new examination is not possible. 
See, i.e., Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); 
Green v. Derwinski, 1 Vet. App. 121, 124 (1991).

In the present case, the veteran was service connected for 
intermittent hematuria, a clinical finding rather than a 
disease, and the Board concludes that further development of 
the evidence would be helpful in determining whether the 
bladder cancer causative of death resulted from or was in any 
way affected by the service-connected intermittent hematuria.

Therefore, pursuant to VA's duty to assist the appellant in 
the development of facts pertinent to her claim under 38 
U.S.C.A. § 5107(a) (West 1991 & Supp. 1998); 38 C.F.R. § 
3.103(a) (1998), this case is REMANDED to the RO for further 
development as follows:

1. The RO should appropriately contact 
the appellant and request the name, 
address and approximate date of treatment 
of all medical care providers who treated 
the veteran for genito-urinary disease 
since his separation from service.  After 
securing any necessary release, all 
records not already in the claims folder 
should be obtained.

2.  The RO should refer the complete 
claims folder should to a VA urologist to 
render detailed, annotated and 
comprehensive answers to the following 
questions:

(a) when did the veteran develop bladder 
cancer and when did he develop any of the 
other disabilities which may have 
impacted on his death;

(b) what impact did the veteran's 
service- connected intermittent hematuria 
have on his overall health, specifically 
on his death, the disabilities which 
caused her death, and/or his ability to 
withstand any of the disabilities which 
caused his death;

(c) was the service-connected 
intermittent hematuria of such severity 
as to have a material influence in 
accelerating death; and

(d) did the veteran's service-connected 
intermittent hematuria have resulting 
debilitating effects and general 
impairment of health to an extent that 
would render the veteran materially less 
capable of resisting the effects of other 
disease or injury primarily causing his 
death?

3.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development has been conducted 
and completed in full.  If any 
development is incomplete, including if 
the requested medical review does not 
include all opinions requested, 
appropriate corrective action is to be 
implemented.  

4.  When the above development has been 
completed, the appellant's claim should 
be reviewed by the RO.  If the benefit 
sought on appeal remains denied, the 
appellant and her representative should 
be provided a supplemental statement of 
the case and given the opportunity to 
respond thereto.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant need take no 
action until otherwise notified, but she may furnish 
additional evidence and argument while the case is in remand 
status.  Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992); 
Booth v. Brown, 8 Vet. App. 109 (1995).  The Board intimates 
no opinion, either factual or legal, as to the ultimate 
conclusion warranted in this case.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).

